DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 2017/0302352).
Regarding claims 1 and 11, Islam et al. disclose a receiving UE for transmitting a feedback signal in a wireless communication system (Figure 5, UE 115-b transmitting feedback in step 520), the receiving UE comprising:
A transceiver (Figure 9, transceiver 925); and
A processor (Figure 9, processor 920) configured to:
Receive a reference signal (Paragraphs 0053-0054, UE receives PC-RS and CSI-RS(s)); and
Transmit the feedback signal for the reference signal (Paragraphs 0053-0054, UE uses the received PC-RS and the CSI-RS(s) to identify channel information and transmit that channel information as feedback),
Wherein the feedback signal is transmitted based on compensation for a phase shift occurring upon receipt of the reference signal (Paragraphs 0053-0054, phase noise compensated feedback reporting. Channel information transmitting as feedback is phase noise corrected).
Islam et al. does not disclose that the UE receives the reference signal from and transmits feedback to a transmitting UE. Islam et al. discloses base station instead of a transmitting UE. Examiner contends, however, that the functional operation of the claimed invention is still the same regardless of whether the receiving UE is in communication with a transmitting UE or a base station. Thus, the transmitting UE and the base station are interchangeable.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Islam et al. to incorporate a transmitting UE in place of the base station.
Regarding claim 7, Islam et al. disclose wherein the feedback signal is transmitted by the receiving UE on a same frequency resource as a frequency resource on which the reference signal is received (Figures 3a-5).


Regarding claim 12, Islam et al. disclose wherein the receiving UE is configured to communicate with at least one of a mobile terminal, a network, or an autonomous driving vehicle other than the receiving UE (Figure 1).

Allowable Subject Matter
Claims 2-6, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 2 (and further dependent claims 3-4), the prior art does not teach or adequately suggest that compensation for phase shift is phase rotation based on time difference between a first FFT window for reference signal transmission and a second FFT window for reference signal reception; regarding claims 5 and 6, the prior art does not teach or adequately suggest phase shift compensation equations/formulas; regarding claims 8-10, the prior art does not teach or adequately suggest feedback transmission based ID of the transmitting UE (claim 8), feedback sequence based on UE ID (claim 9), and determining distance between UEs based on the recited equations/formulas; regarding claims 13-15, the prior art does not teach or adequately suggest an autonomous driving system in combination with phase shift compensation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

March 10, 2022